Citation Nr: 0901775	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder disability.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.  

4.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision, 
which, in pertinent part, granted service connection and a 10 
percent rating for a right shoulder disability, a left 
shoulder disability, a right knee disability, and a left knee 
disability.  Each rating was made effective April 1, 2003.  

The March 2003 RO decision also addressed other matters.  The 
veteran was notified of this decision by way of a May 2003 
letter.  In April 2004, the veteran returned a notice of 
disagreement addressing numerous matters.  The RO issued a 
responsive statement of the case in February 2005.  On his 
April 2005 VA Form 9, the veteran confined his appeal to the 
issues stated above.  The record does not reflect that a 
timely substantive appeal has been submitted as to any other 
matters, thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  In 
February 2008, the Board remanded this appeal for further 
development.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability (impingement 
syndrome with bursitis), including arthritis, involves the 
major upper extremity and is manifested by no more than 
limitation of motion of the arm above the shoulder level 
without ankylosis.  

2.  The veteran's left shoulder disability (impingement 
syndrome status post Mumford procedure), including arthritis, 
involves the minor upper extremity and is manifested by no 
more than limitation of motion of the arm above the shoulder 
level without ankylosis.  

3.  The veteran's right knee disability (traumatic arthritis, 
status post meniscectomy and anterior cruciate ligament (ACL) 
repair) is manifested by arthritis with minimal, if any, 
limitation of motion (motion was from 0 to 140 degrees on 
last examination), and no instability.  

4.  The veteran's left knee disability (traumatic arthritis, 
status post meniscectomy and anterior cruciate ligament 
repair) is manifested by arthritis with minimal, if any, 
limitation of motion (motion was from 0 to 140 degrees on 
last examination), and no instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5024, 5200, 5201 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5024, 5200, 5201 (2008).  

3.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a November 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
and in July 2004 and May 2008 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for higher ratings, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter and the May 2008 letter (noted 
above) also advised the veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  The case was last 
readjudicated in June 2008.  

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating assigned 
following the grant of service connection for right and left 
shoulder disabilities and right and left knee disabilities.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that in the May 2008 letter (noted above) the 
veteran was specifically provided with the criteria for 
higher ratings for his service-connected right and left 
shoulder disabilities and right and left knee disabilities.  
Therefore, a remand for additional notification regarding 
criteria with which the veteran and his representative are 
already quite familiar would serve no useful purpose.  

Further, the Board notes that subsequent to the June 2008 
supplemental statement of the case, additional medical 
evidence (private treatment records) has been associated with 
the record.  The additional medical evidence, however, is 
essentially duplicative of evidence already of record in that 
it shows further treatment for the veteran's service-
connected right and left shoulder disabilities and right and 
left knee disabilities and is not pertinent as to the basis 
for the denial of higher ratings for any of the veteran's 
claims.  The evidence is essentially duplicative of the 
recent May 2007 VA orthopedic examination report.  Therefore, 
a remand for an additional supplemental statement of the case 
as to such medical evidence, with which the veteran and his 
representative are already quite familiar, would service no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; examinations for the VA (performed by 
QTC Medical Services); and VA examinations.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service medical records; post-service private and VA 
treatment records; examinations for the VA (performed by QTC 
Medical Services); and VA examinations.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

I.  Shoulder Disabilities

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Tenosynovitis is rated based upon limitation of motion of the 
affected joint, as arthritis, degenerative.  38 C.F.R 
§ 4.71a, Diagnostic Code 5024.  

For the major arm, a 20 percent rating is assigned for 
limitation of arm motion to shoulder level; a 30 percent 
rating is assigned for limitation of arm motion to midway 
between the side and shoulder level; and, finally, a maximum 
40 percent rating is assigned for limitation of arm motion to 
25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

For the minor arm, a 20 percent rating is assigned for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is assigned for limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
DC 5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the major 
upper extremity is rated 30 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 40 
percent when intermediate (between favorable and 
unfavorable); and it is rated 50 percent when unfavorable 
(abduction limited to 25 degrees from side).  
38 C.F.R. § 4.71a, Code 5200.  

Ankylosis of the scapulohumeral articulation of the minor 
upper extremity is rated 20 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 30 
percent when intermediate (between favorable and 
unfavorable); and it is rated 40 percent when unfavorable 
(abduction limited to 25 degrees from side).  
38 C.F.R. § 4.71a, Code 5200.  

A November 2002 orthopedic examination for the VA (performed 
by QTC Medical Services) noted that the veteran was diagnosed 
with impingement syndrome of the shoulders, bilaterally, and 
that he underwent surgical correction of the left shoulder in 
1990.  He reported that he experienced a slight increase in 
range of motion following the surgery.  The veteran indicated 
that he still had twinges of pain as well as limited range of 
motion of the left shoulder.  He stated that he did not have 
surgery on his right shoulder.  He related that he had 
impingement syndrome with bursitis in the right shoulder and 
that he had been treated with a series of steroid injections 
and range of motion exercises.  It was noted that the veteran 
cited no functional impairment at that time.  

The examiner reported that the veteran was right-hand 
dominant.  The examiner stated that the veteran's shoulders 
appeared grossly normal.  As to range of motion of the 
veteran's right shoulder, the examiner indicated that flexion 
was from 0 to 170 degrees and that abduction was from 0 to 
170 degrees.  The examiner indicated that external rotation 
was from 0 to 80 degrees and that internal rotation was from 
0 to 90 degrees.  The examiner stated that the motion of the 
veteran's right shoulder was limited by mild pain, but not by 
fatigue, weakness, lack of endurance or incoordination.  As 
to range of motion of the veteran's left shoulder, the 
examiner reported that flexion was from 0 to 170 degrees and 
that abduction was from 0 to 150 degrees.  It was noted that 
external rotation and internal rotation were both from 0 to 
80 degrees.  The examiner stated that the range of motion of 
the veteran's left shoulder was limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner indicated that X-rays, as to the veteran's right and 
left shoulders, related an impression of negative bilateral 
shoulders.  The diagnoses included right shoulder impingement 
syndrome with bursitis and left shoulder impingement syndrome 
status post Mumford procedure with scars.  The examiner 
commented that the functional effect on the veteran's usual 
occupation and daily activities from his shoulder 
disabilities was minimal.  

Private and VA treatment records dated from September 2003 to 
June 2004 show treatment for disorders including right and 
left shoulder disabilities.  

For example, a September 2003 treatment report from W. K. 
Cox, M.D., noted that the veteran had impingement syndrome of 
the left shoulder and that he underwent an arthroscopy around 
April 2002.  The veteran stated that he had done very well 
following the surgery.  It was reported that the veteran also 
had impingement syndrome of the right shoulder and that he 
underwent a cortisone injection.  It was noted that the 
veteran had resolved subjective complaints in regards to that 
area.  Dr. Cox indicated that examination of the veteran's 
right and left shoulders demonstrated that he had full range 
of motion, bilaterally.  It was noted that there was no 
tenderness in the subacromial areas and that the veteran had 
negative drop signs and negative impingement signs.  Dr. Cox 
stated that the veteran had no clinical evidence of a rotator 
cuff tear.  The assessment included status post arthroscopy, 
left shoulder, secondary to impingement syndrome with no 
residuals, and right shoulder impingement syndrome, status 
post cortisone injection with no residuals.  

A June 2004 VA treatment entry noted that the veteran 
complained of pain and loss of motion in his shoulders, with 
the left greater than the right.  He reported that he 
underwent an arthroscopic debridement two years earlier with 
no relief.  It was noted that the veteran had not undergone 
surgery on the right side, but that he was receiving steroid 
injections.  The veteran stated that the pain was present all 
the time and that it would get better as the day went on.  
The examiner reported that examination of the veteran's 
shoulders revealed tenderness, anteriorly, in the bicipital 
grooves.  The examiner stated that there was mild crepitation 
to the left and moderate crepitation with a popping sensation 
on coming down from abduction on the right.  As to range of 
motion, the examiner indicated that forward flexion of the 
veteran's right arm was to 140 degrees and that abduction was 
to 120 degrees.  Internal rotation on the right was to 30 
degrees and external rotation was to 40 degrees.  As to the 
veteran's left shoulder, the examiner stated that forward 
flexion was to 140 degrees and that abduction was to 100 
degrees.  It was noted that internal and external rotation on 
the left were both 30 degrees.  The examiner noted that X-
rays of the veteran's shoulders revealed narrowing of the 
subacromial spaces and acromioclavicular joints, as well as 
degenerative changes of the glenoid fossae.  The impression 
included degenerative joint disease of both shoulders and 
possible rotator cuff tear of the right shoulder.  

The most recent May 2007 VA orthopedic examination report 
noted that the veteran complained of bilateral shoulder pain.  
He reported that his symptoms had progressively worsened 
since onset and that he was taking non-steroidal inflammatory 
drugs and physical therapy with no current side effects.  He 
stated that he underwent a left shoulder arthroscopy in 2000.  
It was noted that the veteran was right-hand dominant and 
that he had no incapacitating episodes of arthritis.  He 
indicated that he had pain in both shoulders as well as 
stiffness in cold weather.  The veteran reported that he did 
not have episodes of dislocation or subluxation, locking 
episodes, or any effusion.  It was reported that there was no 
inflammation or flare-ups of joint disease.  

The examiner indicated, as to range of motion of the 
veteran's right shoulder, that forward flexion was from 0 to 
180 degrees and that abduction was from 0 to 180 degrees.  
The examiner stated that external rotation and internal 
rotation of the right shoulder were both 90 degrees.  It was 
noted that there was no loss of motion on repetitive use.  As 
to range of motion of the veteran's left shoulder, the 
examiner reported that forward flexion was from 0 to 180 
degrees with pain beginning at 150 degrees and ending at 180 
degrees.  The examiner stated that abduction of the veteran's 
left shoulder was also from 0 to 180 degrees with pain 
beginning at 150 degrees and ending at 180 degrees.  The 
examiner indicated that external rotation and internal 
rotation of the veteran's left shoulder were both from 0 to 
90 degrees.  The examiner reported that there was no loss of 
motion on repetitive use.  The examiner stated that there was 
tenderness in both the veteran's right and left shoulder 
joints.  It was reported that X-rays, as to the veteran's 
right and left shoulders, were normal.  The diagnoses 
included traumatic arthritis of the shoulders.  The examiner 
commented that there were no significant effects on the 
veteran's occupational activities and that he had none, to 
mild, to moderate effects on some of his daily activities.  

An August 2008 treatment report from Dr. Cox noted that the 
veteran was seen for bilateral shoulder pain.  The veteran 
reported that both of his shoulders would hurt him a lot.  He 
stated that when he worked below the level of his shoulders, 
he did not have much trouble, but that when he tried to do 
anything at shoulder level, or above, he had great 
difficulty.  Dr. Cox indicated that the veteran had no 
obvious swelling or deformity of either shoulder and that he 
had a positive impingement sign in both shoulders, but worse 
on the right.  Dr. Cox noted that the veteran's 
acromioclavicular joints and bicipital grooves were all 
relatively non-tender.  It was noted that the veteran 
maintained adequate strength to resisted abduction and 
external rotation of both shoulders, but that such were 
tender for him.  The assessment was bilateral shoulder 
impingement syndrome.  

A.  Right Shoulder

Based on the medical evidence, the Board finds that the 
veteran's service-connected right shoulder disability is not 
more than 10 percent disabling.  The most recent May 2007 VA 
examination report indicated, as to range of motion of the 
veteran's right shoulder, that abduction was from 0 to 180 
degrees.  The examiner indicated that there was no loss of 
motion on repetitive use and that there was tenderness in the 
veteran's right shoulder joint.  At the prior November 2002 
orthopedic examination for the VA (performed by QTC Medical 
Services), the veteran was noted to have abduction from 0 to 
170 degrees.  Additionally, a September 2003 treatment entry 
from Dr. Cox indicated that he veteran had full range of 
motion of the shoulders and a June 2004 VA treatment entry 
noted that abduction of the veteran's right arm was to 120 
degrees.  The Board observes that the level of limitation of 
motion shown above demonstrates that the veteran is able to 
raise the right (major) arm above the shoulder level, which 
would be rated 0 percent if strictly rated under Diagnostic 
Code 5201, although the presence of arthritis with some 
limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010, as well as 
Diagnostic Code 5024.  Even considering the effects of pain 
on use of the right shoulder, the right arm can be raised 
above the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 2002 (1995).  Additionally, 
there is no ankylosis as required for a higher rating under 
Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 10 percent for the right 
shoulder disability.  Diagnostic Code 5202 provides a rating 
of 20 percent for recurrent dislocation of the scapulohumeral 
joint of the major shoulder, which the veteran does not have.  
The maximum rating under Diagnostic Code 5203 for impairment 
of the clavicle or scapula is 20 percent, which the veteran 
also does not have.  Furthermore, the evidence does not show 
ankylosis of the right shoulder, therefore the criteria for 
rating ankylosis of the shoulder are not applicable.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's right shoulder 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The weight of the evidence demonstrates that the veteran's 
right shoulder disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Left Shoulder

Based on the medical evidence, the Board finds that the 
veteran's service-connected left shoulder disability is not 
more than 10 percent disabling.  The most recent May 2007 VA 
examination report indicated, as to range of motion of the 
veteran's left shoulder, that abduction was from 0 to 180 
degrees with pain beginning at 150 degrees.  The examiner 
indicated that there was no loss of motion on repetitive use 
and that there was tenderness in the veteran's left shoulder 
joint.  At the prior November 2002 orthopedic examination for 
the VA (performed by QTC Medical Services), the veteran was 
noted to have abduction from 0 to 150 degrees.  Additionally, 
a September 2003 treatment entry from Dr. Cox indicated that 
he veteran had full range of motion of the shoulders and a 
June 2004 VA treatment entry noted that abduction of the 
veteran's right arm was to 100 degrees.  The Board observes 
that the level of limitation of motion shown above 
demonstrates that the veteran is able to raise the left 
(minor) arm above the shoulder level, which would be rated 0 
percent if strictly rated under Diagnostic Code 5201, 
although the presence of arthritis with some limitation of 
motion warrants a 10 percent rating under arthritis 
Diagnostic Codes 5003 and 5010, as well as Diagnostic Code 
5024.  Even considering the effects of pain on use of the 
left shoulder, the left arm can be raised above the shoulder 
level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 2002 (1995).  Additionally, there is no ankylosis 
as required for a higher rating under Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 10 percent for the right 
shoulder disability.  Diagnostic Code 5202 provides a rating 
of 20 percent for recurrent dislocation of the scapulohumeral 
joint of the minor shoulder, which the veteran does not have.  
The maximum rating under Diagnostic Code 5203 for impairment 
of the clavicle or scapula is 20 percent, which the veteran 
also does not have.  Furthermore, the evidence does not show 
ankylosis of the left shoulder, therefore the criteria for 
rating ankylosis of the shoulder are not applicable.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's left shoulder 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson, supra.  

The weight of the evidence demonstrates that the veteran's 
left shoulder disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

II.  Knee Disabilities

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A November 2002 orthopedic examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
had two surgeries on his right knee.  It was reported that he 
underwent an anterior cruciate ligament repair and 
meniscectomy in 1997.  The veteran indicated that his current 
symptoms included pain and an inability to run without pain.  
He stated his right knee felt unstable and that it would ache 
after any type of physical activity.  He also described 
morning stiffness after getting out of bed.  The veteran 
reported that he did not require bed rest or treatment by a 
physician.  It was noted that the veteran did not cite a 
functional impairment because he stated that he could not run 
anymore.  As to the veteran's left knee, it was noted that he 
also had two surgeries.  It was reported that the veteran 
underwent arthroscopic surgery for a meniscectomy and that he 
also had an open arthrotomy to repair his anterior cruciate 
ligament.  The veteran indicated that he currently had pain, 
stiffness, and an inability to run without pain.  He 
indicated that he had morning stiffness and discomfort in the 
left knee.  It was noted that the veteran cited a functional 
impairment because he reported that he had a difficult time 
running, walking, climbing stairs, and exercising.  

The examiner reported that leg-lengths from the anterior 
superior iliac spine to the medial malleoli were 102 cm, 
bilaterally.  It was noted that the veteran did not require 
assistive devices and that examination of his feet showed no 
signs of abnormal weight bearing.  The examiner indicated 
that the veteran's knees appeared grossly normal, 
bilaterally, with the exception of the surgical scars.  As to 
range of motion, the examiner indicated that flexion was from 
0 to 140 degrees and that extension was 0 degrees, 
bilaterally.  The examiner stated that range of motion of the 
veteran's right knee was accompanied with marked crepitus and 
discomfort, but that it was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
reported that range of motion of the left knee was 
accompanied by crepitus and discomfort, but it was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  It was noted that the Drawer test and the 
McMurray test were normal, bilaterally.  The examiner 
indicated that X-rays, as to the veteran's bilateral knees, 
related an impression of status post anterior cruciate 
ligament repair of both knees with no evidence of post 
procedural complications.  It was reported that there was 
mild bilateral knee ostearthropathy.  The diagnoses were 
status post meniscectomy and anterior cruciate ligament 
reconstruction of the right knee with post-traumatic 
arthritis, and status post meniscectomy and anterior cruciate 
ligament reconstruction of the left knee with post-traumatic 
arthritis.  The examiner commented that the functional effect 
on the veteran's usual occupation and daily activities from 
his knee disabilities was minimal to moderate.  

Private and VA treatment records dated from September 2003 to 
June 2004 show treatment for disorders including right and 
left knee disabilities.  

A September 2003 treatment report from Dr. Cox indicated that 
the veteran was status post anterior cruciate ligament 
reconstruction of both the right and left knee in the early 
1990s.  Dr. Cox reported examination of the veteran's right 
and left knee demonstrated full range of motion.  Dr. Cox 
stated that there was no effusion and that the veteran had 
negative anterior/posterior Drawer signs.  It was noted that 
there was no locking or pivot shift.  The assessment included 
status post anterior cruciate ligament reconstruction of the 
right knee with no residuals and status post anterior 
cruciate ligament reconstruction of the left knee with no 
residuals.  

A June 2004 VA treatment entry noted that the veteran 
complained of painful knees, especially with running and 
climbing.  It was reported that the veteran had undergone two 
surgeries on both knees to include anterior cruciate ligament 
reconstruction.  The examiner indicated that the veteran 
walked without a limp and that he was able to toe-heel walk.  
It was noted, however, that the veteran had trouble squatting 
and getting up from the squatting position.  The examiner 
stated that the veteran had full range of motion of the knees 
with moderate retropatellar crepitation.  The examiner 
reported that there was no tenderness, effusion, instability, 
or positive McMurray's signs.  The examiner indicated that X-
rays revealed bilateral degenerative changes of both knees 
with medial compartment narrowing as well as metallic screws 
in place from the anterior cruciate ligament reconstructions.  
It was noted that there was also considerable narrowing of 
the patellofemoral joint, with the right greater than the 
left.  

A May 2007 VA orthopedic examination report noted that the 
veteran complained of bilateral knee pain.  He reported that 
his symptoms had progressively worsened since onset and that 
he was taking non-steroidal inflammatory drugs and physical 
therapy with no current side effects.  It was noted that the 
veteran did not need assistive aids for walking, that there 
were no incapacitating episodes of arthritis, and that he was 
able to stand up for one hour.  It was also reported that 
there was no deformity of the veteran's knees.  The veteran 
stated that he was able to walk for one to three miles.  He 
indicated that he had giving way on both sides of the knee 
joints.  It was noted, however, that he had no instability.  
The veteran reported that he had pain in both knees as well 
as stiffness in cold weather.  He indicated that there were 
no episodes of dislocation or subluxation, locking episodes, 
or any effusion.  It was noted that there was no inflammation 
or flare-ups of joint disease.  

The examiner indicated that the veteran's gait was normal.  
The examiner stated that the range of motion of both of the 
veteran's knees was from 0 to 140 degrees.  The examiner 
stated that there was no additional loss of motion on 
repetitive use.  It was noted that both of the veteran's 
knees were stable to varus and valgus stress.  The examiner 
indicated that the Lachman's test was negative on the right 
and mildly positive on the left.  The examiner indicated that 
there was increased anterior translation of the left tibia on 
the femur compared to the right.  The examiner stated that 
there was no joint line tenderness.  The examiner reported 
that there was no crepitation, clicks or snaps, grinding, 
instability, patellar abnormality, meniscus abnormality, or 
other knee abnormality, in either of the veteran's knees.  
The examiner noted that a right knee X-ray showed anterior 
cruciate ligament reconstruction screws with mild arthritic 
changes and anterior placement of the tibial screw.  The left 
knee X-ray revealed anterior cruciate ligament reconstruction 
screws with mild arthritic changes.  The diagnoses were 
traumatic arthritis of the knees with possible left anterior 
cruciate ligament graft laxity versus failure.  The examiner 
commented that there were no significant effects on the 
veteran's occupational activities and that he had none, to 
mild, to moderate effects on some of his daily activities.  

An August 2008 treatment report from Dr. Cox noted that the 
veteran complained of bilateral knee pain.  He stated that he 
was having increasing pain in the knees over time.  It was 
noted that he had not suffered any recent injuries.  Dr. Cox 
indicated that the veteran had well healed incision scars 
about both knees and that he had good range of motion, 
including full extension, bilaterally.  Dr. Cox stated that 
the veteran's knees were stable to gentle stressing.  Dr Cox 
indicated that the veteran did have some tenderness to 
palpation along the joint lines, especially with rotation of 
the tibia in flexion.  It was noted that the sensation and 
motor function were intact, distally.  The assessment was 
bilateral knee internal derangement, and history of bilateral 
anterior cruciate ligament reconstructions.  

A.  Right Knee

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent May 2007 VA orthopedic 
examination, the November 2002 orthopedic examination for VA 
purposes (performed by QTC Medical Services), and pursuant to 
all recent treatment records, would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the May 2007 VA orthopedic examination 
stated that the veteran's range of motion was of the right 
knee was from 0 to 140 degrees and that there was no 
additional loss of motion on repetitive sue.  The examiner 
also indicated that there was no joint line tenderness.  
Additionally, the examiner at the November 2002 orthopedic 
examination for the VA (performed by QTC Medical Services) 
indicated that the range of motion of the veteran's right 
knee was from 0 to 140 degrees.  The examiner stated that the 
range of motion of the veteran's right knee was accompanied 
by marked crepitus and discomfort, but that it was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The recent private and VA treatment entries 
related essentially the same full range of motion of the 
veteran's right knee.  Therefore, even considering the 
effects of pain during use and flare-ups, there is no 
probative evidence demonstrating that right knee motion is 
limited to the degree required for a 20 percent rating under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most 
recent May 2007 VA orthopedic examination report, the 
November 2002 orthopedic examination report for the VA 
(peformed by QTC Medical Services), as well as the recent 
treatment reports, fail to show other than full right knee 
extension.  Certainly extension limited to 10 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is not shown.  Additionally, flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is clearly not shown.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent 
May 2007 orthopedic examination report, the November 2002 
orthopedic examination report for the VA (peformed by QTC 
Medical Services), as well as the recent treatment reports, 
all fail to show any objective evidence of instability of the 
veteran's right knee.  Thus, a compensable percent rating for 
right knee instability under Diagnostic Code 5257 is not in 
order.  38 C.F.R. § 4.31.  The Board finds that in addition 
to the 10 percent rating assigned for right knee arthritis 
with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's right knee 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson, supra.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Left Knee

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent May 2007 VA orthopedic 
examination, the November 2002 orthopedic examination for VA 
purposes (performed by QTC Medical Services), and pursuant to 
all recent treatment records, would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the May 2007 VA orthopedic examination 
stated that the range of motion was of the veteran's left 
knee was from 0 to 140 degrees and that there was no 
additional loss of motion on repetitive sue.  The examiner 
also indicated that there was no joint line tenderness.  
Additionally, the examiner at the November 2002 orthopedic 
examination for the VA (performed by QTC Medical Services) 
indicated that the range of motion of the veteran's left knee 
was from 0 to 140 degrees.  The examiner stated that the 
range of motion of the veteran's right knee was accompanied 
by crepitus and discomfort, but that it was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  The recent private and VA treatment entries 
related essentially the same full range of motion of the 
veteran's left knee.  Therefore, even considering the effects 
of pain during use and flare-ups, there is no probative 
evidence demonstrating that left knee motion is limited to 
the degree required for a 20 percent rating under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most 
recent May 2007 VA orthopedic examination report, the 
November 2002 orthopedic examination report for the VA 
(peformed by QTC Medical Services), as well as the recent 
treatment reports, fail to show other than full left knee 
extension.  Certainly extension limited to 10 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is not shown.  Additionally, flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is clearly not shown.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent 
May 2007 orthopedic examination report, the November 2002 
orthopedic examination report for the VA (peformed by QTC 
Medical Services), as well as the recent treatment reports, 
all fail to show any objective evidence of instability of the 
veteran's left knee.  Thus, a compensable percent rating for 
left knee instability under Diagnostic Code 5257 is not in 
order.  38 C.F.R. § 4.31.  The Board finds that in addition 
to the 10 percent rating assigned for left knee arthritis 
with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's left knee 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson, supra.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An initial rating higher than 10 percent for a right shoulder 
disability is denied.  

An initial rating higher than 10 percent for a left shoulder 
disability is denied.  

An initial rating higher than 10 percent for a right knee 
disability is denied.  

An initial rating higher than 10 percent for a left knee 
disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


